PER CURIAM.
The so-called “temporary restraining order”[1] entered below, which prohibited the appellant-mother from removing the parties’ child from Florida, was not supported by any competent evidence entitling the father to that relief and is therefore reversed.

1. Notwithstanding its title, since the order was entered after notice and hearing, we regard it as a preliminary injunction, see United Sanitation Services of Hillsborough, Inc. v. City of Tampa, 302 So.2d 435 (Fla. 2d DCA 1974) and review it pursuant to Fla.R.App. 9.130(a)(3)(B).